Appeal from a judgment of the County Court, County of Orange, rendered Hovember 4, 1968, convicting each appellant of robbery in the second degree, upon a guilty plea, and sentencing each of them to an indeterminate prison term of four to six years. Judgment affirmed as to appellant Johnnie James Herring. As to appellant Henry Baitty Herring, judgment modified, on the law and the facts, by reducing the sentence to two to six years; and, as so modified, judgment affirmed as to him. The sentence as to appellant Henry Baitty Herring was excessive to the extent indicated herein. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.